Citation Nr: 1724519	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-23 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.

When this case was before the Board in August 2016, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's current lower back disability was not present in service or for many years thereafter, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a lower back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim, and he testified at a hearing before the undersigned in May 2016.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran filed an application for VA benefits in March 2011, in which he sought service connection for a back condition and a dental condition.  In his application, the Veteran stated that during service, he fell from a bunk onto a dresser, injuring his upper lip and teeth.  He further stated he was having back problems, and had worked in the supply area lifting and carrying heavy objects during service.

The Veteran's STRs show in June 1983 he complained of back pain for the previous three weeks, and was prescribed hot soaks and Aspirin.  In July 1983 the Veteran was treated for a lacerated right lower lip and injured teeth after falling out of bed, but no back injury was mentioned.  The Veteran's May 1984 report of medical examination at discharge showed he reported chronic back pain for the previous seven months.

There is no documentation in the record of treatment for back symptoms between the Veteran's June 1984 discharge and July 1994.  A July 1994 accident report showed the Veteran injured his lower back while lifting something at work.

A September 1994 treatment note showed the Veteran injured his lower back while working at the Pick 'n Save grocery store in June 1994, specifically while lifting 50- to 70-pound bags of meat.  After being diagnosed with a lower back strain, the Veteran returned to work for several days, but continued to have pain.  The evaluating physician specifically noted the Veteran had no previous history of any back pain.  Subsequent treatment notes in September 1994 and October 1994 showed the Veteran underwent physical therapy and received cortisone injections.  In a November 1994 note, it was again documented that the Veteran never had any back problems prior to his June 1994 episode.

February 1999 treatment notes showed the Veteran reported he fell down some steps onto his lower back area several days prior.  In May 1999, he was diagnosed with chronic lower back pain which had been exacerbated by his February 1999 fall.
 
The Veteran continued to be treated for lower back pain, and imaging tests conducted in June 2001 and April 2002 showed degenerative disc disease at multiple levels of the lumbar spine.

In a February 2004 treatment note, the Veteran's report of chronic back pain since 1994 was documented.  In June 2005, he again reported his chronic lower back pain had its onset in 1994, and that it was exacerbated by a fall in 1999.

The record shows the Veteran was treated for chronic back pain again in May 2006 and May 2009.  In June 2009 he reported lower back pain for the previous four days, and in March 2010 he reported he had injured his lower back that week while bending down to pick something up.
 
The Veteran was afforded a VA examination in July 2011.  The examiner noted the Veteran's report that his current back pain began when he injured his back working at Pick 'n Save in late June 1994.  The examiner noted the Veteran's STRs showed he was once seen in service for back pain, which had lasted three weeks, in 1983.  The examiner stated, however, that there was no documentation of chronicity beyond the one three-week period.

In a November 2011 correspondence, the Veteran asserted he had had back problems continuously since falling out of a bunk during service.  He stated that he had not sought medical care for his back because he was young and thought it would eventually get better.

At his May 2016 hearing before the undersigned, the Veteran testified that during his July 1983 fall from a bunk in service, he injured his mouth, but also fell in an awkward position.  He indicated his priority was getting treatment for his injured mouth and teeth, and that he was not thinking about his back, but later had problems with it.  He stated he did not believe his back condition was severe at the time, and that he felt like he had to be tough.  He further testified that his back pain had continued after service, but that he had self-medicated with over-the-counter medication because he was not aware he was eligible for VA treatment.  He also stated his belief that his work injury in 1994 was an aggravation of his previous back problems.

In its August 2016 remand, the Board noted that although the July 2011 VA examiner had addressed the Veteran's in-service, June 1983 report of back pain, he had not addressed the May 1984 separation examination report showing a report of chronic back pain for the previous seven months.  In addition, the Board noted that because the Veteran had written and testified, after the examination, regarding continuous back pain since service, the examiner had not had the opportunity to address these statements.  For these reasons, the Board remanded the Veteran's claim for an additional VA examination and opinion.

The Veteran was afforded an additional VA examination in September 2016.  The examiner noted the Veteran had been diagnosed with degenerative disc disease of the lumbar spine.  However, he opined that the condition was less likely than not related to the Veteran's service.  In this regard, the examiner first noted that while the Veteran reported he had injured his back in service as a result of falling from a bunk bed, his STRs showed July 1983 treatment for a laceration of the right lower lip after falling from a bunk, but did not mention any back injury.  The examiner noted the Veteran was treated for back pain in June 1983, and that his May 1984 exit examination documented chronic back pain for the previous seven months.  However, the examiner noted the Veteran reported at the examination that between his 1984 discharge and 1988, he had no chronic or ongoing back problems.  He noted that the Veteran specifically reported he had worked at various places, including Walgreens, during this period, and had no back problems during this time.

The examiner then noted the Veteran reported his work at Pick 'n Save beginning in 1988 or 1990 involved lifting heavy objects between 60 and 110 pounds, and that this work caused an injury to his back in 1994.  The examiner noted the Veteran had sought ongoing care for his back since the 1994 injury, and that he was subsequently diagnosed with degenerative disc disease of the lumbar spine.  

The examiner next noted that upon a review of all the Veteran's post-service medical records, all treatment providers had documented the Veteran's 1994 injury as the cause of his current back condition.  The examiner stated that upon a review of the Veteran's STRs and his testimony, his June 1983 in-service injury was most likely a lumbar strain.  The examiner reiterated the Veteran had not reported any back problems for four to six years after leaving service, and had not sought any care for his back during this time.  The examiner stated the Veteran had testified to a clear and distinct post-service injury at work, and that his symptoms as a result of this injury were distinct from any previous back problems.  In this regard, the examiner noted the Veteran's STRs were negative for any evidence of degenerative disc or joint disease of the lumbar spine.  

Finally, again, the examiner reiterated the Veteran had provided statements to multiple physicians, as documented in his VA treatment records, indicating that his current back condition was a result of his 1994 injury at Pick 'n Save, and was exacerbated by a fall in 1999.  The examiner noted the Veteran's post-service treatment records showed no mention of onset of his current back problems in service.

Upon a thorough review of the foregoing, and of the entire record, the Board finds a preponderance of the evidence weighs against a finding that the Veteran's current lower back disability was incurred in or is otherwise related to service.  Specifically, the Board first notes in his March 2011 application for VA benefits, the Veteran initially attributed only his dental injury to his fall from a bunk in July 1983.  Conversely, he attributed his back condition to carrying heavy objects during service.  It was only after his claim was initially denied in a September 2011 rating decision that the Veteran also attributed his lower back disability to his in-service fall.

In addition, as noted by the September 2016 examiner, the Board observes that prior to his March 2011 claim, the Veteran informed his physicians on numerous occasions that his back symptoms had their onset with his June 1994 injury.  In fact, prior to March 2011, the Veteran never indicated to his treatment providers that his lower back disability had persisted since service.  In this regard, the Board has determined that the Veteran's statements made to treatment providers contemporaneously, at and after the time of his June 1994 injury, are of more probative value than statements made in connection with his claim for VA compensation many years later.

The Board further notes there is no medical evidence of back symptoms or treatment between the Veteran's June 1984 discharge and his June 1994 work injury, a period of approximately ten years.  The Board notes particularly that there is no evidence of record showing the Veteran had arthritis of the spine within one year after his discharge.  In this regard, the Board notes the September 2016 examiner explained the Veteran's in-service symptoms were likely the result of a lumbar strain, and were distinct from his degenerative disc disease, diagnosed following his 1994 injury.

Although the Veteran may truly believe his lower back disability is related to service, his lay opinion regarding this matter, which requires medical expertise, is of less probative value than the expert medical opinions, discussed above, which weigh against the claim.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has found a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable, and the claim must be denied.


ORDER

Entitlement to service connection for a lower back disability is denied.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


